Holmes, J.,
concurring in part and dissenting in part. Although I concur in the law set forth in the syllabus of this opinion, I must dissent from the body of such opinion and the judgment for the reasons set forth in the dissent of Justice Clifford F. Brown, and additionally for the following reasons.
To determine whether a party is guilty of laches, each case must be decided according to its own particular circumstances. In my view, appellant was materially prejudiced by appellee’s excessive delay in presenting its claim in this case.
The actions of Pat Tonti were inconsistent at best. While waiting nearly fifteen years to initiate this lawsuit on behalf of appellee, he made numerous contradictory statements in reference to the claim. Representatives of the appellant relied on Tonti’s statements concerning the invalidity of the note and mortgage, and the fact that he would not pursue the matter. In turn, vast amounts of interest accumulated which appellee is now permitted to recover. These circumstances taken in conjunction with the lapse of time clearly resulted in material prejudice to the appellant. The trial court’s determination, being an equitable one, should be allowed to stand.
Therefore, I also dissent from that portion of the opinion which holds that the doctrine of laches does not bar appellee’s action herein.